Appeals, by the employer and its carrier, from decisions of the Workers’ Compensation Board, filed April 19, 1979 and August 10, 1979. The board found "based on the record and testimony, claimant’s employment as an asphalt worker exposed him to road traffic at his work site, that *706his employer was aware that employees customarily ate their lunch at their work site, find claimant did sustain an accident arising out of and in the course of employment.” The board’s decision is supported by substantial evidence in the. entire record. Further, the board’s denial of appellants’ application to develop the issues of causally related disability and average weekly wage was not arbitrary. Decisions affirmed, with costs to the Workers’ Compensation Board. Greenblott, J. P., Sweeney, Main, Mikoll and Herlihy, JJ., concur.